10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0518


                                        OP 22-0518


 ROBERT A. BENNETT, JR.,                                                   OCT 0 4 2022
                                                                        Bowen c..1reenwood
                                                                      Clerk of Supreme Court
              Petitioner,                                                State of Montana



       v.                                                             ORDER          '

 JASON VALDEZ,

              Respondent.


       Robert A. Bennett, Jr. petitions this Court for habeas corpus relief, indicating illegal
incarceration because he did not receive discovery of materials in his two pending criminal
cases after asking his counsel and the prosecuting attorney for such delivery. He asserts
that his right to a speedy trial and right to due process have both been violated. Bennett
requests his immediate release from the Yellowstone County Detention Center and
dismissal of the criminal cases.
       We requested and reviewed the register of actions for Bennett's pending case. On
May 7, 2021, the Yellowstone County District Court granted leave to the State to file its
information and issued an arrest warrant with a $50,000 bond. Bennett was arrested in
Gallatin County. The court arraigned him in July 2021. On January 3, 2022, the court
issued an order, committing Bennett to the State Hospital for examination, and since then,
it has held several trial status hearings. In June 2022, the court issued an order extending
Bennett's commitment. Within the last month, the court has reset the jury trial twice.
       Bennett is not entitled to release or dismissal of his cases in the District Court.
Habeas corpus is not the remedy for Bennett's discovery request claim. Habeas corpus is
not the remedy for alleged constitutional violations, such as speedy trial and due process.
Gates v. Missoula Cnty. Comm'rs, 235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). His
remedy would be an appeal of a final sentencing judgment. Section 46-20-104(1), MCA.
       Bennett has not demonstrated that he is illegally incarcerated. Section 46-22-
101(1), MCA.
       Bennett should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel in the District Court. M. R. App. P. 10(1)(c). Accordingly,
       IT IS ORDERED that Bennett's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: Terry Halpin, Clerk of
District Court, under Cause No. DC 21-629, for distribution of copies to the presiding
District Court Judge and counsel of record there; counsel of record, and Robert A. Bennett,
Jr. personally.
       DATED this 24)      day of October, 2022.




                                             2